The opinion of the court was delivered by
Pierpoint, Ch. J.
It. appears from the report of the auditor, that in May, 1868, the defendant, Bridgman, owned a barn and stable in Bellows Falls, suitable for use in the business of a livery stable, which he advertised to let for such business, or to go in as a partner with one having capital to stock the stable jointly with himself. Henry at the same time was the owner of a livery stock consisting of horses and carriages, <fcc., of the value of $3800. He opened nogotiations with Bridgman that resulted in his selling to Bridgman the one undivided half of the whole stock. Henry then sent the whole stock to Bellows Falls, in charge of one Hutchins, at the same time recommending Hutchins as a suitable person to have the charge of such business. The property was immediately put to use in the livery business in Bridgman’s stables, and Hutchins took charge of it as foreman of the business, and this was well known to both parties.
While the property was thus being kept and used, Hutchins applied to-the plaintiffs for food for the horses ; the plaintiffs furnished it upon the joint credit of Henry and Bridgman, and *472the plaintiff’s account is made up entirely of food so furnished, and there is no pretence but that Hutchins faithfully applied such food to tho purpose for which it was procured.
Now, upon these facts we think it immaterial whether the defendants were partners as between themselves, or in respect to the public, or not, inasmuch as there is nothing in the case to show that either was absolved from the obligation to maintain and care for this joint property.
Judgment of the county court is affirmed.